                                 UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


  HENRY DESEAN ADAMS,                                 Case No. 20-cv-00473-VC (PR)
                   Petitioner,
                                                      ORDER OF SERVICE
            v.

  CONTRA COSTA COUNTY SUPERIOR
  COURT,
                   Respondent.


       Henry Desean Adams is a state prisoner currently incarcerated at California Men’s

Colony-East. He has filed a pro se petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2254, challenging his conviction in the Contra Costa County Superior Court.

       It does not appear from the face of the petition that it is clearly without merit. Good

cause appearing, the Court hereby issues the following orders:

       1.        The Clerk of the Court shall serve a copy of this Order and the petition and all
attachments thereto upon Respondent and Respondent’s attorney, the Attorney General of the

State of California. The Clerk also shall serve a copy of this Order on Adams at his current

address.

       2.        No later than sixty days from the date of this Order, Respondent shall file with

this Court and serve upon Adams an Answer conforming in all respects to Rule 5 of the Rules

Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be issued.

Respondent shall file with the Answer all portions of the state record that have been transcribed

previously and are relevant to a determination of the issues presented by the petition. If Adams
wishes to respond to the Answer, he shall do so by filing a Traverse with the Court and serving it
on Respondent within thirty days of his receipt of the Answer. If he does not do so, the petition

will be deemed submitted and ready for decision on the date the Traverse is due.

       3.      No later than sixty days from the date of this Order, Respondent may file with this

Court and serve upon Adams a motion to dismiss on procedural grounds in lieu of an Answer, as

set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing Section 2254 Cases.

If Respondent files such a motion, Adams shall file with the Court and serve on Respondent an

opposition or statement of non-opposition to the motion within thirty days of receipt of the

motion, and Respondent shall file with the Court and serve on Adams a reply within fourteen

days of receipt of an opposition.

       4.      It is Adams’s responsibility to prosecute this case. He must keep the Court

informed of any change of address by filing a separate paper with the Clerk headed “Notice of

Change of Address,” and must comply with the Court's orders in a timely fashion. He also must

serve on Respondent’s counsel all communications with the Court by mailing a true copy of the

document to Respondent’s counsel.

       5.      Extensions of time are not favored, though reasonable extensions will be granted.

Any motion for an extension of time must be filed no later than three days prior to the deadline

sought to be extended.


       IT IS SO ORDERED.

Dated: March 12, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge




                                                2
